 


SECURITIES PURCHASE AGREEMENT



Effective as of March 23, 2010



among



XFONE, INC.
 
and

 
BURLINGAME EQUITY INVESTORS, LP

 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Page
ARTICLE I   Purchase and Sale of the Securities
 
Section 1.1
Purchase and Sale of Note
3
Section 1.2
Purchase and Sale of Shares
3
Section 1.3
Purchase and Sale of Warrant
3
Section 1.4
Purchase Price and Closing
3
Section 1.5
Issuance of Shares and Warrant
4
   
ARTICLE II  Representations and Warranties
 
Section 2.1
Representations and Warranties of the Company
4
Section 2.2
Representations and Warranties of the Purchaser
13
 
 
ARTICLE III  Covenants
 
Section 3.1
Securities Compliance
15
Section 3.2
Registration and Listing
15
Section 3.3
Inspection Rights
16
Section 3.4
Compliance with Laws
16
Section 3.5
Keeping of Records and Books of Account
16
Section 3.6
Furnishing of Information
16
Section 3.7
Reporting Requirements
16
Section 3.8
Amendments
17
Section 3.9
Other Agreements
17
Section 3.10
Distributions
17
Section 3.11
Use of Proceeds
17
Section 3.12
Reservation of Shares
17
Section 3.13
Transfer Agent Instructions
17
Section 3.14
Disposition of Assets
18
Section 3.15
Reporting Status
18
Section 3.16
Disclosure of Transaction
18
Section 3.17
Disclosure of Material Information
18
Section 3.18    
Form S-1 Eligibility
18
Section 3.20
DTC
18
Section 3.21
Issuance of Variable Securities
18
Section 3.22
Registration Rights
19


 
-1-

--------------------------------------------------------------------------------

 




     
ARTICLE IV  Conditions
 
Section 4.1
Conditions Precedent to the Obligation of the Company to Sell the Securities
19
Section 4.2
Conditions Precedent to the Obligation of the Purchaser to Purchase the
Securities
20
 
 
ARTICLE V  Stock Certificate Legend
 
Section 5.1
Legend
22
 
 
ARTICLE VI  Indemnification
 
Section 6.1
General Indemnity
23
Section 6.2
Indemnification Procedure
23
 
 
ARTICLE VII  Miscellaneous
 
Section 7.1
Fees and Expenses
24
Section 7.2
Specific Enforcement
24
Section 7.3
Entire Agreement; Amendment
24
Section 7.4
Rescission and Withdrawal Right
24
Section 7.5
Notices
25
Section 7.6
Waivers
25
Section 7.7
Headings
25
Section 7.8
Successors and Assigns
25
Section 7.9
No Third Party Beneficiaries
26
Section 7.10
Governing Law; Consent to Jurisdiction
26
Section 7.11
Survival
26
Section 7.12
Counterparts
26
Section 7.13
Publicity
26
Section 7.14
Severability
26
Section 7.15
Further Assurances
27


 
-2-

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated effective as of
March 23, 2010 by and among Xfone, Inc., a Nevada corporation (the “Company”),
and Burlingame Equity Investors, LP (the “Purchaser”).


The parties hereto agree as follows:


ARTICLE I
Purchase and Sale of the Securities


Section 1.1                      Purchase and Sale of Note. Upon the following
terms and conditions, the Company shall issue and sell to the Purchaser and the
Purchaser shall purchase from the Company a 10% senior promissory note in the
aggregate principal amount of three and a half million ($3,500,000) dollars (the
“Note”). The Note shall have a term of twenty-four (24) months.  The Note shall
be substantially in the form attached hereto as Exhibit A.  The Company and the
Purchaser are executing and delivering this Agreement in accordance with and in
reliance upon the exemption from securities registration afforded by Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act”) or Section 4(2) of the Securities Act.
 
 
Section 1.2                      Purchase and Sale of Shares. Upon the following
terms and conditions the Company shall sell to the Purchaser and the Purchaser
shall purchase from the Company an aggregate of 2,173,913 shares of the
Company’s common stock, par value $0.001 per share (“Common Stock”) (the
“Shares”).


Section 1.3                      Purchase and Sale of Warrant.


(a)       Upon the following terms and conditions, the Company shall issue and
sell to the Purchaser and the Purchaser shall purchase from the Company a
warrant to purchase an aggregate of nine hundred fifty thousand (950,000) shares
of the Company’s Common Stock (the “Warrant”).  The Warrant shall expire on the
fifth anniversary from the Closing Date (as hereinafter defined) and shall be
exercisable at a price of $2.00 per share. The Warrant shall be substantially in
the form attached hereto as Exhibit B.  Any shares of Common Stock issuable upon
exercise of the Warrant (and such shares when issued) are herein referred to as
the “Warrant Shares.” The Note, the Shares, the Warrant and the Warrant Shares
are sometimes collectively referred to as the “Securities.”


(b)       The Company has authorized and will reserve, and covenants to continue
to reserve, free of preemptive rights and other similar contractual rights of
stockholders, such number of shares of Common Stock equal to one hundred percent
(100%) of the number of shares of Common Stock as shall from time to time be
sufficient to effect the exercise of the Warrant.


Section 1.4                      Purchase Price and Closing. Subject to the
terms and conditions hereof, the Company agree to issue and sell to the
Purchaser and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchaser agrees to purchase the Note, Shares and Warrant for an aggregate
purchase price of six million ($6,000,000) dollars (the “Purchase Price”). The
Shares shall be priced at $1.15 per Share for a total Share Purchase Price of
$2,500,000.  The Closing under this Agreement (the “Closing”) shall take place
on March 23, 2010 (the “Closing Date”).  The Closing under this Agreement shall
take place at the offices of Gersten Savage LLP, 600 Lexington Avenue, 9th
Floor, New York, NY 10022 at 10:00 a.m., New York time; provided, that all of
the conditions set forth in Article IV hereof and applicable to such Closing
shall have been fulfilled or waived in accordance herewith.  Subject to the
terms and conditions of this Agreement, at the Closing the Company shall deliver
or cause to be delivered to the Purchaser the Note and any other documents
required to be delivered pursuant to Article IV hereof. At the Closing, the
Purchaser shall deliver the Purchase Price by wire transfer to the Company.

 
-3-

--------------------------------------------------------------------------------

 



Section 1.5                      Issuance of Shares and Warrant. Immediately
following the Closing, the Company shall submit and file with each of the NYSE
Amex LLC and the Tel Aviv Stock Exchange an additional listing application for
the listing of the Shares and the Warrant Shares (collectively, the “Listing
Applications”). Immediately upon the approval of the Listing Applications, the
Company shall issue and deliver or cause to be delivered to the Purchaser the
Shares and the Warrant.


ARTICLE II
Representations and Warranties
 
Section 2.1                      Representations and Warranties of the Company.
The Company hereby represents and warrants to the Purchaser, as of the date
hereof and as of the Closing Date as follows:
 
  (a)         Organization, Good Standing and Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada and has the requisite corporate power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted.  Except as set forth in Schedule 2.1(g) hereto, the Company
does not have any Subsidiaries. Each of the Company and each such Subsidiary is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect (as defined in Section 2.1(c) hereof) on the
Company’s financial condition.


(b)       Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and perform this Agreement and issue the
Securities, the Irrevocable Transfer Agent Instructions (as defined in Section
3.13) substantially in the form of Exhibit C attached hereto (collectively, the
“Transaction Documents”) and to issue and sell the Securities in accordance with
the terms hereof. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action, no further consent or authorization of the Company
or its Board of Directors or stockholders is required. This Agreement has been
duly executed and delivered by the Company. The other Transaction Documents will
have been duly executed and delivered by the Company at the Closing (with the
exception of the Shares and Warrant which shall be issued and delivered only
after the Listing Applications have been approved). Each of the Transaction
Documents constitutes, or shall constitute when executed and delivered, a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.


(c)       Capitalization. The authorized capital stock of the Company and the
shares thereof currently issued and outstanding as of the date hereof are set
forth on Schedule 2.1(c) hereto. All of the outstanding shares of capital stock
have been duly and validly authorized and issued in compliance with all
securities laws.  Except as set forth on Schedule 2.1(c) hereto and the
Company’s Commission Documents, no shares of Common Stock are entitled to
preemptive rights or registration rights and there are no outstanding options,
warrants, scrip, rights to subscribe to, call or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company.

 
-4-

--------------------------------------------------------------------------------

 

There are no contracts, commitments, understandings, or arrangements by which
the Company is or may become bound to issue additional shares of the capital
stock of the Company or options, securities or rights convertible into shares of
capital stock of the Company. Except as set forth on Schedule 2.1(c) hereto and
the Company’s Commission Documents, the Company is not a party to any agreement
granting registration or anti-dilution rights to any person with respect to any
of its equity or debt securities. Except as set forth on Schedule 2.1(c) and the
Company’s Commission Documents, the Company is not a party to, and it has no
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of the Company. The offer and sale of all capital stock,
convertible securities, rights, warrants, or options of the Company issued prior
to the Closing complied with all applicable Federal and state securities laws,
and no stockholder has a right of rescission or claim for damages with respect
thereto. The Company has furnished or made available to the Purchaser true and
correct copies of the Company’s Articles of Incorporation as in effect on the
date hereof (the “Articles”) and the Company’s Bylaws as in effect on the date
hereof (the “Bylaws”). For the purposes of this Agreement, “Material Adverse
Effect” means any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
Subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise materially interfere with the ability of the
Company to perform any of its obligations under this Agreement.
 
(d)       Issuance of Securities. The Note, the Warrant and the Shares to be
issued pursuant to this Agreement have been duly authorized by all necessary
corporate action and when paid for or issued in accordance with the terms
hereof, the Note, Warrant and Shares shall be validly issued and outstanding,
free and clear of all liens, encumbrances and rights of refusal of any
kind.  When the Warrant Shares are issued in accordance with the terms of this
Agreement, such shares will be duly authorized by all necessary corporate action
and validly issued and outstanding, fully paid and nonassessable, free and clear
of all liens, encumbrances and rights of refusal of any kind and the holders
shall be entitled to all rights accorded to a holder of Common Stock.
 
(e)       No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the performance by the Company of its
obligations under the Note and the Warrant and the consummation by the Company
of the transactions contemplated herein and therein do not and will not (i)
violate any provision of the Company’s Articles or Bylaws, (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party or by which it or its properties or assets are
bound, except for conflicts or defaults, which singularly or in the aggregate do
not and will not have a Material Adverse Effect, (iii) create or impose a lien,
mortgage, security interest, charge or encumbrance of any nature on any property
of the Company under any agreement or any commitment to which the Company is a
party or by which the Company is bound or by which any of its respective
properties or assets are bound, except for liens, mortgages, security interests,
charges or encumbrances which singularly or in the aggregate do not and will not
have a Material Adverse Effect, or (iv) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
(including Federal and state securities laws and regulations) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries are bound or affected, except for violations,
which singularly or in the aggregate, do not and will not have a Material
Adverse Effect. The business of the Company and its Subsidiaries is not being
conducted in violation of any laws, ordinances or regulations of any
governmental entity, except for possible violations which singularly or in the
aggregate do not and will not have a Material Adverse Effect. The Company is not
required under Federal, state or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under the Transaction Documents, or issue and sell the
Securities in accordance with the terms hereof or thereof (other than (w) the
approval of the Listing Applications (x) any consent, authorization or order
that has been obtained as of the date hereof, (y) any filing or registration
that has been made as of the date hereof or (z) any filings which may be
required to be made by the Company with the Commission or state securities
administrators subsequent to the Closing, any registration statement which may
be filed pursuant hereto or any other Transaction Document); provided, that for
purposes of the representation made in this sentence, the Company is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Purchaser herein.

 
-5-

--------------------------------------------------------------------------------

 


(f)       Commission Documents, Financial Statements. The Company has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended the (“Exchange Act”), including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing including filings incorporated by reference therein being referred
to herein as the “Commission Documents”). The Company has delivered or made
available via EDGAR or another Internet web-site to the Purchaser true and
complete copies of the Commission Documents. The Company has not provided to the
Purchaser any material non-public information or other information which,
according to applicable law, rule or regulation, was required to have been
disclosed publicly by the Company but which has not been so disclosed, other
than with respect to the transactions contemplated by this Agreement. At the
times of their respective filings, the Commission Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder and other federal, state
and local laws, rules and regulations applicable to such documents, and, as of
their respective dates, none of the Commission Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the Commission Documents comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with U.S. generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company and its Subsidiaries as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).
 
(g)       Subsidiaries. Schedule 2.1(g) hereto sets forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person’s ownership. Each Subsidiary is a
corporation duly incorporated, validly existing and in good standing under the
laws of its state of incorporation and has the requisite corporate power to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted. For the purposes of this Agreement, “Subsidiary” shall mean
any corporation or other entity of which at least a majority of the securities
or other ownership interest having ordinary voting power (absolutely or
contingently) for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries. All of the outstanding shares of capital stock of
each Subsidiary have been duly authorized and validly issued, and are fully paid
and nonassessable. There are no outstanding preemptive, conversion or other
rights, options, warrants or agreements granted or issued by or binding upon any
Subsidiary for the purchase or acquisition of any shares of capital stock of any
Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital stock. Neither
the Company nor any Subsidiary is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or

 
-6-

--------------------------------------------------------------------------------

 

options of the type described in the preceding sentence. Neither the Company nor
any Subsidiary is party to, nor has any knowledge of, any agreement restricting
the voting or transfer of any shares of the capital stock of any
Subsidiary.  Notwithstanding the above representation as disclosed in the
Commission Documents, the Company has entered into an agreement to sell the UK
Subsidiaries and a letter of intent to sell Xfone 018 Ltd.  These transactions
are expressly permitted under this Agreement.
 
(h)       No Material Adverse Change. Other than as disclosed in the Company’s
Commission Documents, since December 31, 2009, the Company has not experienced
or suffered any Material Adverse Effect.
 
(i)       No Undisclosed Liabilities. Other than as disclosed in the Company’s
Commission Documents or as disclosed to the Purchaser, since December 31, 2009
neither the Company nor any of its Subsidiaries has any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or would not have
a Material Adverse Effect on the Company or its Subsidiaries, as the case may
be.


(j)       Off Balance Sheet Arrangements.  There is no transaction, arrangement,
or other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Commission Documents and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
 
(k)       No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to the Company or its Subsidiaries or their
respective businesses, properties, prospects, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.


(l)       Indebtedness. The Company’s financial statements set forth all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. For the purposes of
this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money
or amounts owed, whether individually or in aggregate, in excess of $100,000
(other than trade accounts payable incurred in the ordinary course of business),
(b) all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $25,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.
 
(m)       Title to Assets. Except as set forth on Schedule 2.1(m) and the
Company’s Commission Documents, each of the Company and the Subsidiaries has
good and marketable title to all of its real and personal property, free and
clear of any mortgages, pledges, charges, liens, security interests or other
encumbrances. Except as set forth on Schedule 2.1(m) and the Company’s
Commission Documents, all leases of the Company and each of its Subsidiaries are
valid and subsisting and in full force and effect.


(n) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and location in which the
Company and the Subsidiaries are engaged. Neither the Company nor any Subsidiary
has any knowledge that it will be unable to renew its existing insurance
coverage for the Company and the Subsidiaries as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.

 
-7-

--------------------------------------------------------------------------------

 
 
(o)       Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any Subsidiary which questions the validity of this Agreement or any of the
other Transaction Documents or the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto.  Except as
disclosed in the Commission Documents or as set forth on Schedule 2.1(o), there
is no material action, suit, claim, investigation, arbitration, alternate
dispute resolution proceeding or any other proceeding pending or, to the
knowledge of the Company, threatened, against or involving the Company, any
Subsidiary or any of their respective properties or assets. There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company or any
Subsidiary or any officers or directors of the Company or Subsidiary in their
capacities as such.
 
(p)       Compliance with Law. The business of the Company and the Subsidiaries
has been and is presently being conducted in accordance with all applicable
federal, state and local governmental laws, rules, regulations and ordinances,
except for such noncompliance that, individually or in the aggregate, would not
cause a Material Adverse Effect. The Company and each of its Subsidiaries have
all franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, would not have a Material Adverse
Effect.


(q)       Taxes. The Company and each of the Subsidiaries has accurately
prepared and filed all federal, state and other tax returns required by law to
be filed by it, has paid or made provisions for the payment of all taxes shown
to be due and all additional assessments, and adequate provisions have been and
are reflected in the financial statements of the Company and the Subsidiaries
for all current taxes and other charges to which the Company or any Subsidiary
is subject and which are not currently due and payable. None of the federal
income tax returns of the Company or any Subsidiary have been audited by the
Internal Revenue Service. The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against the Company or
any Subsidiary for any period, nor of any basis for any such assessment,
adjustment or contingency.
 
(r)       Certain Fees. No brokers, finders or financial advisory fees or
commissions will be payable by the Company or any Subsidiary or any Purchaser
with respect to the transactions contemplated by this Agreement.
 
(s)       Disclosure. Neither this Agreement or the Schedules hereto nor any
other documents, certificates or instruments furnished to the Purchaser by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by this Agreement contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.
 
(t)       Operation of Business. Except as set forth in Schedule 2.1(t) and the
Company’s Commission Documents, the Company and each of the Subsidiaries owns or
possesses all patents, trademarks, domain names (whether or not registered) and
any patentable improvements or copyrightable derivative works thereof, websites
and intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing, which are necessary for the conduct of its business as now conducted
without any conflict with the rights of others.

 
-8-

--------------------------------------------------------------------------------

 
 
(u)       Books and Record Internal Accounting Controls. The books and records
of the Company and its Subsidiaries accurately reflect in all material respects
the information relating to the business of the Company and the Subsidiaries,
the location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
Subsidiary. The Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient, in the judgment of the Company, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(v)       Material Agreements. Except for the Transaction Documents (with
respect to clause (i) only), as disclosed in the Commission Documents or as set
forth on Schedule 2.1(w) hereto, or as would not be reasonably likely to have a
Material Adverse Effect, (i) the Company and each of its Subsidiaries have
performed all obligations required to be performed by them to date under any
written or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, filed or required to be filed with the Commission (the “Material
Agreements”), (ii) neither the Company nor any of its Subsidiaries has received
any notice of default under any Material Agreement and, (iii) to the best of the
Company's knowledge, neither the Company nor any of its Subsidiaries is in
default under any Material Agreement now in effect.


     (w)       Intellectual Property.  The Company and its Subsidiaries own, or
have rights to use, all inventions, know-how, patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses, trade secrets and other similar rights that are necessary or material
for use in connection with their respective businesses now operated by them and
presently contemplated to be operated by them which the failure to so have would
have or reasonably be expected to result in a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  None of the Company’s or
any Subsidiary’s Intellectual Property Rights have expired or terminated, or are
expected to expire or terminate, within three years from the date of this
Agreement.  None of the Company’s nor any Subsidiary has received written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person.  To the knowledge of the
Company, the Company and its Subsidiaries’ patents and other Intellectual
Property Rights and the present activities of the Company and its Subsidiaries
do not infringe any patent, copyright, trademark, trade name or other
proprietary rights of any third party, and there is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or any Subsidiary regarding any of the
Intellectual Property Rights.  The Company does not have any knowledge of an
infringement by another Person of any of the Intellectual Property Rights by
third parties and has no reason to believe that any of its Intellectual Property
Rights is unenforceable.  The Company has taken commercially reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties


(x)       Transactions with Affiliates. Except as set forth in the Commission
Documents, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts or arrangements or other continuing
transactions between (a) the Company or any Subsidiary on the one hand, and (b)
on the other hand, any officer, employee, consultant or director of the Company
or any of its Subsidiaries, or any person owning any capital stock of the
Company or any Subsidiary or any member of the immediate family of such officer,
employee, consultant, director or stockholder, or any corporation or other
entity controlled by such officer, employee, consultant, director or
stockholder, or a member of the immediate family of such officer, employee,
consultant, director or stockholder.

 
-9-

--------------------------------------------------------------------------------

 
 
(y)       Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in
all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it as of the Closing Date. The Company has
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and designed such disclosure controls
and procedures to ensure that material information relating to the Company is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the Exchange Act is being prepared. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the most recent periodic reporting
period under the Exchange Act (such date, the “Evaluation Date”). The Company
presented in its most recently filed periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls over financial reporting (as such term is defined in
Exchange Act Rules 13a-15(f) and 15d-15(f)) or, to the Company’s knowledge, in
other factors that could reasonably be expected to materially affect the
Company’s internal controls over financial reporting


(aa)       Securities Act of 1933. Based in material part upon the
representations herein of the Purchaser, the Company has complied and will
comply with all applicable federal and state securities laws in connection with
the offer, issuance and sale of the Securities hereunder. Neither the Company
nor anyone acting on its behalf, directly or indirectly, has or will sell, offer
to sell or solicit offers to buy any of the Securities or similar securities to,
or solicit offers with respect thereto from, or enter into any preliminary
conversations or negotiations relating thereto with, any person, or has taken or
will take any action so as to bring the issuance and sale of any of the
Securities under the registration provisions of the Securities Act and
applicable state securities laws, and neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Securities.
 
(bb)       Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or Federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D, no authorization, consent, approval,
license, exemption of, filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution or
delivery of the Note and the Shares, or for the performance by the Company of
its obligations under the Transaction Documents.
 
(cc)       Employees. Neither the Company nor any Subsidiary has any collective
bargaining arrangements or agreements covering any of its employees. Except as
set forth in the Commission Documents, neither the Company nor any Subsidiary
has any employment contract, agreement, regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any officer, employee or consultant to be employed or engaged by
the Company or such Subsidiary. No officer, consultant or key employee of the
Company or any Subsidiary whose termination, either individually or in the
aggregate, could have a Material Adverse Effect, has terminated or, to the
knowledge of the Company, has any present intention of terminating his or her
employment or engagement with the Company or any Subsidiary.

 
-10-

--------------------------------------------------------------------------------

 
 
(dd)       Absence of Certain Developments. Except as set forth on Schedule
2.1(dd), as disclosed in the Company’s Commission Documents or as disclosed to
the Purchaser, since December 31, 2009, neither the Company nor any Subsidiary
has:
 
(i)           issued any stock, bonds or other corporate securities or any
rights, options or warrants with respect thereto;
 
(ii)           borrowed any amount or incurred or become subject to any
liabilities (absolute or contingent) except current liabilities incurred in the
ordinary course of business which are comparable in nature and amount to the
current liabilities incurred in the ordinary course of business during the
comparable portion of its prior fiscal year;
 
(iii)           discharged or satisfied any lien or encumbrance or paid any
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business;
 
(iv)           declared or made any payment or distribution of cash or other
property to stockholders with respect to its stock, or purchased or redeemed, or
made any agreements so to purchase or redeem, any shares of its capital stock;
 
(v)           sold, assigned or transferred any other tangible assets, or
canceled any debts or claims, except in the ordinary course of business;
 
(vi)           sold, assigned or transferred any patent rights, trademarks,
trade names, copyrights, trade secrets or other intangible assets or
intellectual property rights, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of
business;
 
(vii)           suffered any substantial losses or waived any rights of material
value, whether or not in the ordinary course of business, or suffered the loss
of any material amount of prospective business;
 
(viii)           made any changes in employee compensation except in the
ordinary course of business and consistent with past practices;
 
(ix)           [Intentionally omitted];
 
(x)           entered into any other transaction other than in the ordinary
course of business, or entered into any other material transaction, whether or
not in the ordinary course of business;
 
(xi)           made charitable contributions or pledges in excess of $25,000;
 
(xii)           suffered any material damage, destruction or casualty loss,
whether or not covered by insurance;
 
(xiii)           experienced any material problems with labor or management in
connection with the terms and conditions of their employment;
 
 

 
-11-

--------------------------------------------------------------------------------

 

(xiv)           effected any two or more events of the foregoing kind which in
the aggregate would be material to the Company or its Subsidiaries; or
 
(xv)           entered into an agreement, written or otherwise, to take any of
the foregoing actions.
 
(ee)        The Company is not, and as a result of and immediately upon the
Closing will not be, an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
(ff)       ERISA. Except as disclosed in Schedule 2.1(ff) and the Company’s
Commission Documents, no liability to the Pension Benefit Guaranty Corporation
has been incurred with respect to any Plan (as defined below) by the Company or
any of its Subsidiaries which is or would be materially adverse to the Company
and its Subsidiaries. The execution and delivery of this Agreement and the
issuance and sale of the Shares will not involve any transaction which is
subject to the prohibitions of Section 406 of ERISA or in connection with which
a tax could be imposed pursuant to Section 4975 of the Internal Revenue Code of
1986, as amended (the “Code”); provided that if the Purchaser, or any person or
entity that owns a beneficial interest in the Purchaser, is an “employee pension
benefit plan” (within the meaning of Section 3(2) of ERISA) with respect to
which the Company is a “party in interest” (within the meaning of Section 3(14)
of ERISA), the requirements of Sections 407(d)(5) and 408(e) of ERISA, if
applicable, are met. As used in this Section 2.1(ff), the term “Plan” shall mean
an “employee pension benefit plan” (as defined in Section 3 of ERISA) which is
or has been established or maintained, or to which contributions are or have
been made, by the Company or any Subsidiary or by any trade or business, whether
or not incorporated, which, together with the Company or any Subsidiary, is
under common control, as described in Section 414(b) or (c) of the Code.
 
(gg)       Dilutive Effect. The Company understands and acknowledges that its
obligation to issue the Warrant Shares upon exercise of the Warrant in
accordance with this Agreement and the Warrant is, in each case, absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interest of other stockholders of the Company.
 
(hh)       No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the Securities Act which would prevent the Company
from selling the Securities pursuant to Rule 506 under the Securities Act, or
any applicable exchange-related stockholder approval provisions, nor will the
Company or any of its affiliates or Subsidiaries take any action or steps that
would cause the offering of the Shares to be integrated with other offerings.


(ii)       Listing and Maintenance Requirements.  Except as set forth in the
Commission Documents, the Company has not, in the two (2) years preceding the
date hereof, received notice (written or oral) from any Trading Market on which
the Common Stock is or has been listed or quoted to the effect that the Company
is not in compliance with the listing or maintenance requirements of such
Trading Market.  Except as set forth in the Commission Documents, the Company
is, and has no reason to believe that it will not in the foreseeable future
continue to be, in compliance with all such listing and maintenance
requirements. “Trading Market” means the NYSE Amex LLC or any other national
securities exchange, market or trading or quotation facility on which the Common
Stock is then listed or quoted. “Eligible Market” means any of the New York
Stock Exchange, the NYSE Amex LLC, the NASDAQ Global Select Market, the NASDAQ
Global Market or the NASDAQ Capital Market.

 
-12-

--------------------------------------------------------------------------------

 

(jj)  Questionable Payments. Neither the Company nor any of its Subsidiaries,
nor, to the Company’s knowledge, any directors, officers, employees, agents or
other Persons acting on behalf of the Company or any of its Subsidiaries has, in
the course of its actions for, or on behalf of, the Company: (a) directly or
indirectly, used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to foreign or domestic
political activity; (b) made any direct or indirect unlawful payments to any
foreign or domestic governmental officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds; (c) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended; or (d) made any other unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.


(kk) Application of Takeover Protections. The Company and its board of directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s charter documents or the laws of its state of incorporation
that is or could reasonably be expected to become applicable to any of the
Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation, the Company’s issuance of the Securities and the
Purchaser’s ownership of the Securities.


(ll) Transfer Agent. The name, address, telephone number, fax number, contact
person and email address of the Company’s current transfer agent is set forth on
Schedule 2.1(ll) hereto.
 
Section 2.2                      Representations and Warranties of the
Purchaser. The Purchaser hereby makes the following representations and
warranties to the Company as of the date hereof, and as of each Closing Date in
which the Purchaser is participating in a Closing:
 
(a)       Organization and Standing of the Purchaser. The Purchaser is a
corporation, partnership or limited liability company duly incorporated or
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization.
 
(b)       Authorization and Power. The Purchaser has the requisite power and
authority to enter into and perform this Agreement and to purchase the
Securities being sold to it hereunder. The execution, delivery and performance
of this Agreement by the Purchaser and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of the Purchaser or its Board of Directors, stockholders or
partners, as the case may be, is required. This Agreement has been duly
authorized, executed and delivered by the Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with the terms
thereof, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
(c)       No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Purchaser of the transactions contemplated
hereby and thereby or relating hereto do not and will not (i) result in a
violation of the Purchaser’s charter documents or bylaws or other organizational
documents or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of any
agreement, indenture or instrument or obligation to which the Purchaser is a
party or by which its properties or assets are bound, or result in a violation
of any law, rule, or regulation, or any order, judgment or decree of any court
or governmental agency applicable to the Purchaser or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on the Purchaser). The Purchaser is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Note or the Shares in accordance with the terms hereof; provided
that for purposes of the representation made in this sentence, the Purchaser is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.

 
-13-

--------------------------------------------------------------------------------

 
 
(d)       Acquisition for Investment. The Purchaser is acquiring the Securities
solely for its own account for the purpose of investment and not with a view to
or for sale in connection with distribution in violation of applicable
securities laws. The Purchaser does not have a present intention to sell the
Securities, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of the Securities to or through any person
or entity in violation of applicable securities laws; provided, however, that by
making the representations herein, the Purchaser does not agree to hold the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with Federal and state
securities laws applicable to such disposition. The Purchaser acknowledges that
it is able to bear the financial risks associated with an investment in the
Securities and that it has been given full access to such records of the Company
and the Subsidiaries and to the officers of the Company and the Subsidiaries and
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company.


(e)       Status of Purchaser. The Purchaser is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act. The Purchaser is
not required to be registered as a broker-dealer under Section 15 of the
Exchange Act and the Purchaser is not a broker-dealer.
 
(f)       Opportunities for Additional Information. The Purchaser acknowledges
that such Purchaser has had the opportunity to ask questions of and receive
answers from, or obtain additional information from, the executive officers of
the Company concerning the financial and other affairs of the Company, and to
the extent deemed necessary in light of the Purchaser’s personal knowledge of
the Company’s affairs, the Purchaser has asked such questions and received
answers to the full satisfaction of the Purchaser, and the Purchaser desires to
invest in the Company.
 
(g)       No General Solicitation. The Purchaser acknowledges that the
Securities were not offered to the Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which the Purchaser was invited by any of the foregoing means of communications.
 
(h)       Rule 144. The Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. The Purchaser acknowledges that the
Purchaser is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that the Purchaser has been advised that Rule 144 permits resales only under
certain circumstances. The Purchaser understands that to the extent that Rule
144 is not available, the Purchaser will be unable to sell any Securities
without either registration under the Securities Act or the existence of another
exemption from such registration requirement.

 
-14-

--------------------------------------------------------------------------------

 

(i)       General. The Purchaser understands that the Securities are being
offered and sold in reliance on a transactional exemption from the registration
requirement of Federal and state securities laws and the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the applicability of such exemptions and the suitability of the
Purchaser to acquire the Securities.
 
(j)       Short Sales. Purchaser has not, during the last thirty (30) days prior
to the date hereof, directly or indirectly, nor has any party acting on behalf
of or pursuant to any understanding with the Purchaser, effected or agreed to
effect any short sale, whether or not against the box, established any “put
equivalent position” (as defined in Rule 16(a)-1(h) under the Exchange Act) with
respect to any security of the Company, granted any other right (including,
without limitation, any put or call option) with respect to any security of the
Company or with respect to any security that includes, relates to, or derives
any significant part of its value from any security of the Company or otherwise
sought to hedge its positioning of the Company’s securities.  The Purchaser
shall not, and shall cause any affiliates not to, engage, directly or
indirectly, in any transactions in the securities of the Company (including,
without limitation, any short sales) involving the Company’s securities during
the period from the date hereof until six months from the date hereof. The
Purchaser understands and acknowledges, that the Commission currently takes the
position that covering a short position established prior to effectiveness of a
resale registration statement with shares included in such registration
statement would be a violation of Section 5 of the Securities Act, as set forth
in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance


ARTICLE III
Covenants
 
The Company covenants with the Purchaser as follows, which covenants are for the
benefit of the Purchaser and its permitted assignees (as defined herein):
 
Section 3.1                      Securities Compliance. The Company shall notify
the Commission in accordance with their rules and regulations, of the
transactions contemplated by any of the Transaction Documents, including filing
a Form D with respect to the Securities as required under Regulation D and
applicable “blue sky” laws, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the Purchaser
or subsequent holders.
 
Section 3.2                      Registration and Listing. The Company shall (a)
comply in all respects with its reporting and filing obligations under the
Exchange Act, (b) comply with all requirements related to any registration
statement filed pursuant to this Agreement and (c) not take any action or file
any document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act, except as permitted herein. The Company will take all action
necessary to continue the listing or trading of its Common Stock on the Trading
Market or other exchange or market on which the Common Stock is trading or may
be traded in the future. Subject to the terms of the Transaction Documents, the
Company further covenants that it will take such further action as the Purchaser
may reasonably request, all to the extent required from time to time to enable
the Purchaser to sell the Shares without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 promulgated under
the Securities Act. Upon the request of the Purchaser, the Company shall deliver
to the Purchaser a written certification of a duly authorized officer as to
whether it has complied with such requirements.
 

 
-15-

--------------------------------------------------------------------------------

 

Section 3.3                      Inspection Rights. The Company shall permit,
during normal business hours and upon reasonable request and reasonable notice,
the Purchaser or any employees, agents or representatives thereof, so long as
the Note remains outstanding, for purposes reasonably related to the Purchaser’s
interests as a stockholder, to examine and make reasonable copies of and
extracts from the records and books of account of, and visit and inspect the
properties, assets, operations and business of the Company and any Subsidiary,
and to discuss the affairs, finances and accounts of the Company and any
Subsidiary with any of its officers, consultants, directors, and key
employees.  As a condition to such inspection, Purchaser shall keep such
information confidential; provided that such information may be disclosed (i) to
the extent required by applicable law, regulation or legal process, subpoena,
civil investigative demand or other similar process, (ii) to the extent
reasonably necessary in connection with the enforcement of rights under this
Agreement, (iii) to any governmental, judicial or regulatory authority requiring
or requesting such information, and (iv) to its directors, officers, employees,
agents, managers and general partners, consultants, accountants, financial
advisers, legal counsel and other professional advisers.
 
Section 3.4                      Compliance with Laws. The Company shall comply,
and cause each Subsidiary, whether such Subsidiary is in existence as of the
date of this agreement or formed or acquired subsequent to the date of this
agreement, to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which could have a Material Adverse Effect.
 
Section 3.5                      Keeping of Records and Books of Account. The
Company shall keep and cause each Subsidiary to keep adequate records and books
of account, in which complete entries will be made in accordance with GAAP
consistently applied, reflecting all financial transactions of the Company and
its Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.


 Section 3.6                      Furnishing of Information. Until all of the
Securities are eligible for sale under Rule 144 promulgated under the Securities
Act, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. Until
all of the Securities are eligible for sale under Rule 144 promulgated under the
Securities Act, if the Company is not required to file reports pursuant to such
laws, it will prepare and furnish to the Purchaser and make publicly available
in accordance with Rule 144 such information as is required for the Purchaser to
sell the Securities under Rule 144. The Company further covenants that it will
take such further action as any holder of Securities may reasonably request, all
to the extent required from time to time to enable such Person to sell the
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144.


Section 3.7                      Reporting Requirements. If the Commission
ceases making periodic reports filed under the Exchange Act available via the
Internet, then at the Purchaser’s request the Company shall furnish the
following to such Purchaser so long as such Purchaser shall be obligated
hereunder to purchase the Note or shall beneficially own any Securities:
 
(a)       quarterly Reports filed with the Commission on Form 10-Q as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission;
 
(b)       annual Reports filed with the Commission on Form 10-K as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission; and

 
-16-

--------------------------------------------------------------------------------

 
 
(c)       copies of all notices and information, including without limitation
notices and proxy statements in connection with any meetings, that are provided
to holders of shares of Common Stock, contemporaneously with the delivery of
such notices or information to such holders of Common Stock.
 
Section 3.8                      Amendments. The Company shall not amend or
waive any provision of the Certificate or Bylaws of the Company in any way that
would materially and adversely affect the rights of the Note.  The Company has
not, directly or indirectly, made any agreements with the Purchaser relating to
the terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.  Without limiting
the foregoing, the Company confirms that, except as set forth in this Agreement,
the Purchaser has made no commitment or promise or has any other obligation to
provide any financing to the Company or otherwise.
 
Section 3.9                      Other Agreements. The Company shall not enter
into any agreement in which the terms of such agreement would materially
restrict or impair the right or ability to perform of the Company or any
Subsidiary under any Transaction Document.
 
Section 3.10                      Distributions. So long as the Note remains
outstanding, the Company agrees that it shall not (i) declare or pay any
dividends or make any distributions to any holder(s) of Common Stock or (ii)
purchase or otherwise acquire for value, directly or indirectly, any Common
Stock or other equity security of the Company.
 
Section 3.11                      Use of Proceeds. The net proceeds from the
sale of the Securities hereunder, including the proceeds from the exercise of
the Warrant, shall be used by the Company for working capital purposes.
 
Section 3.12                      Reservation of Shares. So long as the Warrant
remains outstanding, the Company shall take all action necessary to at all times
have authorized, and reserved for the purpose of issuance, no less than one
hundred percent (100%) of the aggregate number of shares of Common Stock needed
to provide for the issuance of the Warrant Shares.
 
Section 3.13                      Transfer Agent Instructions. The Company shall
issue irrevocable instructions to its transfer agent, and any subsequent
transfer agent, to issue certificates, registered in the name of the Purchaser
or its nominee(s), for the Warrant Shares in such amounts as specified from time
to time by the Purchaser to the Company upon exercise of the Warrant in the form
of Exhibit C attached hereto (the “Irrevocable Transfer Agent Instructions”).
Prior to registration of the Shares and the Warrant Shares under the Securities
Act, all such certificates shall bear the restrictive legend specified in
Section 5.1 of this Agreement. The Company warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section
3.13 will be given by the Company to its transfer agent and that the Shares
shall otherwise be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement. If the Purchaser provides the
Company with an opinion of counsel, in a generally acceptable form, to the
effect that a public sale, assignment or transfer of the Shares may be made
without registration under the Securities Act or the Purchaser provides the
Company with reasonable assurances that such Shares can be sold pursuant to Rule
144 without any restriction as to the number of securities acquired as of a
particular date that can then be immediately sold, the Company shall permit the
transfer, and, in the case of the Warrant Shares, promptly instruct its transfer
agent to issue one or more certificates in such name and in such denominations
as specified by such Purchaser and without any restrictive legend. The Company
acknowledges that a breach by it of its obligations under this Section 3.13 will
cause irreparable harm to the Purchaser by vitiating the intent and purpose of
the transaction contemplated hereby. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 3.13 might
be inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 3.13, that the Purchaser shall be
entitled, in addition to all other available remedies, to seek an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

 
-17-

--------------------------------------------------------------------------------

 
 
Section 3.14                      Disposition of Assets. Except as set forth in
the last two sentences of this Section 3.14, so long as the Note remains
outstanding, neither the Company nor any Subsidiary shall sell, transfer or
otherwise dispose of any of its properties, assets and rights including, without
limitation, its software and intellectual property, to any person except for (A)
sales to customers in the ordinary course of business; (B) sales of assets not
in excess of 25% of the Company’s total assets as shown on its balance sheet; or
(C) with the prior written consent of the holder of the Note.  Notwithstanding
the above as disclosed in the Commission Documents, the Purchaser acknowledges
that the Company has entered into an agreement to sell the UK Subsidiaries and a
letter of intent to sell Xfone 018 Ltd.  These transactions are expressly
permitted under this Agreement.
 
Section 3.15                      Reporting Status. So long as the Purchaser
beneficially owns any of the Securities, the Company shall timely file all
reports required to be filed with the Commission pursuant to the Exchange Act,
and the Company shall not cease filing reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would permit such
termination.
 
Section 3.16                      Disclosure of Transaction. The Company shall
file with the Commission a Current Report on Form 8-K (the “Form 8-K”)
describing the material terms of the transactions contemplated hereby (and
attaching as exhibits thereto this Agreement, the Note and the Warrant as soon
as practicable following the Closing Date but in no event more than four (4)
Trading Days following the Closing Date. “Trading Day” means any day during
which the Trading Market (or other quotation venue or Trading exchange on which
the Common Stock is traded) shall be open for trading.
 
Section 3.17                      Disclosure of Material Information. The
Company represents, covenants and agrees that neither it nor any other person
acting on its behalf has provided or will provide the Purchaser or its agents or
counsel with any information that the Company believes constitutes material
non-public information (other than with respect to the transactions contemplated
by this Agreement), unless prior thereto the Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that the Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.
 
Section 3.18                      Form S-1 Eligibility. The Company currently
meets the “registrant eligibility” and transaction requirements set forth in the
general instructions to Form S-1 applicable to “resale” registrations on Form
S-1 and the Company shall file all reports required to be filed by the Company
with the Commission in a timely manner.


Section 3.19                      Intentionally omitted.


Section 3.20                      DTC. The Company has or shall cause its Common
Stock to be eligible for transfer with its transfer agent pursuant to the
Depository Trust Company Automated Securities Transfer Program.
 
Section 3.21                      Issuance of Variable Securities. So long as
the Note remains outstanding, the Company agrees that it shall not issue any
security with a variable conversion price or variable exercise price for a
period of two (2) years from the Closing Date.

 
-18-

--------------------------------------------------------------------------------

 

Section 3.22                      Registration Rights.  On or prior to the one
hundred twentieth (120th) day following the Closing Date (the “Filing Date”),
the Company shall prepare and file with the Commission a “resale” Registration
Statement providing for the resale of the Shares and the Warrant Shares (the
“Registrable Securities”) for an offering to be made on a continuous basis
pursuant to Rule 415. The Registration Statement shall be on Form S-1 or Form
S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-1 or Form S-3, in which case such registration
shall be on another appropriate form in accordance herewith and the Securities
Act and the rules promulgated thereunder). Such Registration Statement shall
cover to the extent allowable under the Securities Act and the rules promulgated
thereunder (including Rule 416), such indeterminate number of additional shares
of Common Stock resulting from stock splits, stock dividends or similar
transactions with respect to the Registrable Securities. The Company shall (i)
use commercially reasonable efforts to cause the Registration Statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof, and to keep such  Registration  Statement continuously effective
under the Securities Act until such date as is the earlier of (x) the date when
all Registrable Securities covered by such Registration Statement have been sold
or (y) the date on which the Registrable Securities may be sold without any
restriction pursuant to Rule 144. The Company shall request that the effective
time of the Registration Statement shall be 5:00 p.m. Eastern Time on the
effective date. The Company shall pay the registration expenses with respect to
such registration statement. The Purchaser shall fully cooperate with the
Company by giving such information as is requested from the Company or its
representatives for such registration statement.


 If the foregoing Registration Statement is not filed on or prior to the Filing
Date, then as relief for the damages to the Purchaser by reason of the
occurrence of such failure, the Company shall pay to the Purchaser for each
month that such failure has occurred and is continuing, as liquidated damages,
and not as a penalty, an amount in cash equal to twenty-five thousand dollars
($25,000).


The parties agree that within the ten (10) business days following the Closing
Date, they will negotiate in good faith an appropriate customary registration
rights agreement with respect to the Shares and the Warrant Shares.


Section 3.23                      Negative Covenants. So long as any portion of
the Note is outstanding, the Company covenants that it will not, without the
prior approval of the Purchaser:


a)     pay cash dividends or distributions on any equity securities of the
Company in excess of $1,000,000;


b)     repurchase any equity securities of the Company for amounts in excess of
$1,000,000; or


c)     pledge, hypothecate or grant a security interest to secure any
indebtedness of the Company, with the exception of statutory liens; provided,
however, that this Section 3.23(c) shall not be applicable to indebtedness of
the Company’s Subsidiaries.
 
ARTICLE IV
Conditions
 
Section 4.1                      Conditions Precedent to the Obligation of the
Company to Sell the Securities. The obligation hereunder of the Company to issue
and sell the Securities to the Purchaser pursuant to this Agreement is subject
to the satisfaction or waiver, at or before the Closing, of each of the
conditions set forth below. These conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion.

 
-19-

--------------------------------------------------------------------------------

 
 
(a)       Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of the Purchaser shall be true and correct in all
material respects as of the date when made and as of the applicable Closing Date
as though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
 
(b)       Performance by the Purchaser. The Purchaser shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing.
 
(c)       No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(d)       Delivery of Purchase Price. The Purchase Price for the Securities to
be issued at the Closing has been delivered to the Company.
 
(e)       Delivery of Transaction Documents. The Transaction Documents have been
duly executed and delivered by the Purchaser to the Company (as of the Closing).
 
Section 4.2                      Conditions Precedent to the Obligation of the
Purchaser to Purchase the Securities. The obligation hereunder of the Purchaser
to acquire and pay for the Securities is subject to the satisfaction or waiver,
at or before the Closing, of each of the conditions set forth below. These
conditions are for the Purchaser’s sole benefit and may be waived by the
Purchaser at any time in its sole discretion.
 
(a)       Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement shall be true
and correct in all respects as of the date when made and as of the applicable
Closing Date as though made at that time (except for representations and
warranties that are expressly made as of a particular date), which shall be true
and correct in all respects as of such date.
 
(b)       Performance by the Company. The Company shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to such Closing.
 
(c)       No Suspension, Etc. Trading in the Company’s Common Stock shall not
have been suspended by the Commission or the Trading Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the applicable Closing), and, at any
time prior to the applicable Closing Date, trading in securities generally as
reported by Bloomberg Financial Markets (“Bloomberg”) shall not have been
suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by Bloomberg, or on the New York Stock
Exchange, nor shall a banking moratorium have been declared either by the United
States or New York State authorities, nor shall there have occurred any material
outbreak or escalation of hostilities or other national or international
calamity or crisis of such magnitude in its effect on, or any material adverse
change in any financial market which, in each case, in the judgment of the
Purchaser, makes it impracticable or inadvisable to purchase the Securities
pursuant to this Agreement.
 
(d)       No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

 
-20-

--------------------------------------------------------------------------------

 
 
(e)       No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(f)       Opinion of Counsel, Etc. At the Closing, the Purchaser shall have
received an opinion of counsel to the Company, dated the date of such Closing,
in substantially the form of Exhibit D hereto, and such other certificates and
documents as the Purchaser or its counsel shall reasonably require incident to
the Closing.


(g)       Note, Warrant and Shares. The Company shall have executed and
delivered to the Purchaser the certificates (in such denominations as the
Purchaser shall request) for the Note being acquired by such Purchaser at the
Closing (in such denominations as the Purchaser shall request).
 
(h)       Reservation of Shares. So long as the Warrant remains outstanding, the
Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than (i) such number of shares of
Common Stock equal to one hundred percent (100%) of the number of shares of
Common Stock as shall from time to time be sufficient to effect the exercise of
the Warrant in full.
 
(i)       Transfer Agent Instructions. As of the Closing Date, the Irrevocable
Transfer Agent Instructions, in the form of Exhibit C attached hereto, shall
have been delivered to and acknowledged in writing by the Company’s transfer
agent.
 
(j)       Intentionally omitted.


(k)       Good Standing Certificates.  The Company shall have delivered to the
Purchaser good standing certificates showing it and each Subsidiary are validly
existing and in good standing under the laws of the state of their incorporation
and as a foreign corporation in each jurisdiction in which the nature of the
business conducted or property owned by such entity makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not result in a direct and/or indirect Material Adverse
Effect.


(l)       Secretary’s Certificate. The Company shall have delivered to the
Purchaser a secretary’s certificate, dated as of the applicable Closing Date, as
to (i) the Articles, (ii) the Bylaws, and (iii) the authority and incumbency of
the officers of the Company executing the Transaction Documents, the Securities
and any other documents required to be executed or delivered in connection
therewith.
 
(m)       Officer’s Certificate. The Company shall have delivered to the
Purchaser a certificate of an executive officer of the Company, dated as of the
applicable Closing Date, confirming the accuracy of the Company’s
representations, warranties and covenants as of the Closing Date and confirming
the compliance by the Company with the conditions precedent set forth in this
Section 4.2 as of the Closing Date.
 
(n)       Material Adverse Effect. No Material Adverse Effect shall have
occurred at or before the Closing Date.

 
-21-

--------------------------------------------------------------------------------

 
 
ARTICLE V
Stock Certificate Legend
 
Section 5.1                      Legend. Each certificate representing the Note,
the Warrant and the Shares, and, if appropriate, the Warrant Shares issued upon
exercise thereof, shall be stamped or otherwise imprinted with a legend
substantially in the following form (in addition to any legend required by
applicable state securities or “blue sky” laws):


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED UNLESS A COMPLIANCE WITH THE REGISTRATION PROVISIONS OF
THE ACT HAS BEEN MADE OR UNLESS AVAILABILITY OF AN EXEMPTION FROM SUCH
REGISTRATION PROVISIONS HAS BEEN ESTABLISHED, OR UNLESS SOLD PURSUANT TO RULE
144 UNDER THE ACT TO THE SATISFACTION OF THE ISSUER OF THE SECURITIES, IN ITS
SOLE DISCRETION, WHICH WILL REQUIRE A WRITTEN OPINION OF LEGAL COUNSEL
SATISFACTORY TO THE ISSUER OF THE SECURITIES THAT REMOVAL OF THIS RESTRICTIVE
LEGEND IS IN ALL MANNER PROPER AND IN COMPLIANCE WITH THE REQUIREMENTS OF THE
ACT.
 
The Company agrees to reissue certificates representing any of the Warrant
Shares or the Shares without the legend set forth above if at such time, prior
to making any transfer of any such securities, such holder thereof shall give
written notice to the Company describing the manner and terms of such transfer
and removal as the Company may reasonably request. Such proposed transfer and
removal will not be effected until: (a) either (i) the Company has received an
opinion of counsel reasonably satisfactory to the Company, to the effect that
the registration of the Warrant Shares or the Shares under the Securities Act is
not required in connection with such proposed transfer, (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by the Company with the Commission and has become effective under the
Securities Act, (iii) the Company has received other evidence reasonably
satisfactory to the Company that such registration and qualification under the
Securities Act and state securities laws are not required, or (iv) the holder
provides the Company with reasonable assurances that such security can be sold
pursuant to Rule 144 under the Securities Act; and (b) either (i) the Company
has received an opinion of counsel reasonably satisfactory to the Company, to
the effect that registration or qualification under the securities or “blue sky”
laws of any state is not required in connection with such proposed disposition,
or (ii) compliance with applicable state securities or “blue sky” laws has been
effected or a valid exemption exists with respect thereto. The Company will
respond to any such notice from a holder within five (5) business days. In the
case of any proposed transfer under this Section 5.1, the Company will use
reasonable efforts to comply with any such applicable state securities or “blue
sky” laws, but shall in no event be required, (x) to qualify to do business in
any state where it is not then qualified, (y) to take any action that would
subject it to tax or to the general service of process in any state where it is
not then subject, or (z) to comply with state securities or “blue sky” laws of
any state for which registration by coordination is unavailable to the Company.
The restrictions on transfer contained in this Section 5.1 shall be in addition
to, and not by way of limitation of, any other restrictions on transfer
contained in any other section of this Agreement. Whenever a certificate
representing the Warrant Shares or the Shares is required to be issued to a
Purchaser without a legend, in lieu of delivering physical certificates
representing the Warrant Shares or the Shares (provided that a registration
statement under the Securities Act providing for the resale of the Shares and
Warrant Shares is then in effect), the Company shall cause its transfer agent to
electronically transmit the Warrant Shares or Shares to a Purchaser by crediting
the account of the Purchaser or the Purchaser's Prime Broker with the Depository
Trust Company (“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”)
system (to the extent not inconsistent with any provisions of this Agreement).

 
-22-

--------------------------------------------------------------------------------

 
 
ARTICLE VI
Indemnification
 
Section 6.1                      General Indemnity. The Company agrees to
indemnify and hold harmless the Purchaser (and their respective directors,
officers, managers, partners, members, shareholders, affiliates, agents,
successors and assigns) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the Purchaser
as a result of any inaccuracy in or breach of the representations, warranties or
covenants made by the Company herein.


Section 6.2                      Indemnification Procedure. Any party entitled
to indemnification under this Article VI (an “indemnified party”) will give
written notice to the indemnifying party of any matters giving rise to a claim
for indemnification; provided that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article VI except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any action, proceeding or claim is brought against an
indemnified party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable judgment of the indemnified party a conflict of interest between it
and the indemnifying party may exist with respect of such action, proceeding or
claim, to assume the defense thereof with counsel reasonably satisfactory to the
indemnified party. In the event that the indemnifying party advises an
indemnified party that it will contest such a claim for indemnification
hereunder, or fails, within thirty (30) days of receipt of any indemnification
notice to notify, in writing, such person of its election to defend, settle or
compromise, at its sole cost and expense, any action, proceeding or claim (or
discontinues its defense at any time after it commences such defense), then the
indemnified party may, at its option, defend, settle or otherwise compromise or
pay such action or claim. In any event, unless and until the indemnifying party
elects in writing to assume and does so assume the defense of any such claim,
proceeding or action, the indemnified party’s costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder. The indemnified party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the indemnified party which relates to such action or claim. The indemnifying
party shall keep the indemnified party fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. If
the indemnifying party elects to defend any such action or claim, then the
indemnified party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense. The indemnifying party shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent. Notwithstanding anything in this Article VI to the
contrary, the indemnifying party shall not, without the indemnified party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
indemnified party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the indemnified party of a
release from all liability in respect of such claim. The indemnification
required by this Article VI shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party irrevocably agrees to refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification. The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.

 
-23-

--------------------------------------------------------------------------------

 
 
ARTICLE VII
Miscellaneous
 
Section 7.1                      Fees and Expenses. Except as otherwise set
forth in this Agreement and the other Transaction Documents, each party shall
pay the fees and expenses of its advisors, counsel, accountants and other
experts, if any, and all other expenses, incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.


Section 7.2                      Specific Enforcement. The Company and the
Purchaser acknowledge and agree that irreparable damage might occur in the event
that any of the provisions of this Agreement or the other Transaction Documents
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to seek an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.
 
Section 7.3                      Entire Agreement; Amendment. This Agreement and
the Transaction Documents contains the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor the
Purchaser makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the holder.


Section 7.4                      Rescission and Withdrawal Right.   
Notwithstanding anything to the contrary contained in (and without limiting any
similar provisions of) the Transaction Documents, whenever the Purchaser
exercises a material right, election, demand or option under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then the Purchaser may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.
 
 
-24-

--------------------------------------------------------------------------------

 
 Section 7.5                      Notices. Any notice, demand, request, waiver
or other communication required or permitted to be given hereunder shall be in
writing and shall be effective (a) upon hand delivery by telex (with correct
answer back received), telecopy or facsimile at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur. The
addresses for such communications shall be:
 
If to the Company:
Xfone, Inc.
5307 W Loop 289
Lubbock, Texas 79414
Attention: Guy Nissenon & Alon Reisser
Tel. No.: (806) 771-5212
Fax No.: (806) 788-3398
   
with copies to:
Gersten Savage LLP
600 Lexington Avenue, 9th Floor
New York, New York 10022
Attention: Arthur Marcus, Esq.
Tel. No.: (212) 752-9700
Fax No.: (212) 980-5192
   
If to the Purchaser:
Burlingame Equity Investors, LP
1 Market Street, Spear Tower, Suite 3750
San Francisco, CA 94105
Attn:  Blair Sanford
Tel. No.:  (415) 490-2590
Fax No.: (415) 490-2596
   
with copies to:
Kleinberg, Kaplan, Wolff & Cohen, P. C.
551 5th Avenue
New York, NY  10176
Attention: Eric Wagner, Esq.
Tel. No.:  (212) 986-6000
Fax No.: (212) 986-8866

 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other
parties hereto.
 
Section 7.6                      Waivers. No waiver by either party of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provisions, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right accruing to it thereafter.
 
Section 7.7                      Headings. The article, section and subsection
headings in this Agreement are for convenience only and shall not constitute a
part of this Agreement for any other purpose and shall not be deemed to limit or
affect any of the provisions hereof.
 
Section 7.8                      Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
assigns.

 
-25-

--------------------------------------------------------------------------------

 
 
Section 7.9                      No Third Party Beneficiaries. This Agreement is
intended for the benefit of the parties hereto and their respective permitted
successors and assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other person.
 
Section 7.10                      Governing Law; Consent to Jurisdiction. The
parties acknowledge and agree that any claim, controversy, dispute or action
relating in any way to this agreement or the subject matter of this agreement
shall be governed solely by the laws of the State of New York, without regard to
any conflict of laws doctrines.  The parties irrevocably consent to being served
with legal process issued from the state and federal courts located in New York
and irrevocably consent to the exclusive personal jurisdiction of the federal
and state courts situated in the State of New York.  The parties irrevocably
waive any objections to the personal jurisdiction of these courts.  Said courts
shall have sole and exclusive jurisdiction over any and all claims,
controversies, disputes and actions which in any way relate to this agreement or
the subject matter of this agreement.  The parties also irrevocably waive any
objections that these courts constitute an oppressive, unfair, or inconvenient
forum and agree not to seek to change venue on these grounds or any other
grounds. The parties hereby agree that the prevailing party in any suit, action
or proceeding arising out of or relating to this Agreement or the Purchase
Agreement, shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party. The parties hereby waive all rights to a trial by jury.
Nothing in this Section 7.10 shall affect or limit any right to serve process in
any other manner permitted by law.
 
Section 7.11                      Survival. The representations and warranties
of the Company and the Purchaser shall survive the execution and delivery hereof
and each Closing hereunder.
 
Section 7.12                      Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
Agreement, and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or electronic mail transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
Section 7.13                      Publicity. The Company agrees that it will not
disclose, and will not include in any public announcement, the name of the
Purchaser without the consent of the Purchaser unless and until such disclosure
is required by law or applicable regulation, and then only to the extent of such
requirement.


Section 7.14                      Severability. The provisions of this Agreement
and the Transaction Documents are severable and, in the event that any court of
competent jurisdiction shall determine that any one or more of the provisions or
part of the provisions contained in this Agreement or the Transaction Documents
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement or the Transaction
Documents and such provision shall be reformed and construed as if such invalid
or illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the maximum extent possible.
 
 
-26-

--------------------------------------------------------------------------------

 

Section 7.15                      Further Assurances. From and after the date of
this Agreement, upon the request of the Purchaser or the Company, each of the
Company and the Purchaser shall execute and deliver such instrument, documents
and other writings as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement, the
Note, the Warrant and any other Transaction Documents.


[remainder of page intentionally left blank]

 
-27-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.



 
XFONE, INC.
           
By:
/s/ Guy Nissenson       Name: Guy Nissenson       Title: President & CEO        
 

 

 
BURLINGAME EQUITY INVESTORS, LP.
         
 
By:
/s/ Blair E. Sanford       Name: Blair E. Sanford       Title: Managing Member
of the General Partner          

 
 
 



 
-28-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SECURITIES PURCHASE AGREEMENT FOR
XFONE, INC.


FORM OF NOTE


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES LAWS OF ANY STATE. THIS NOTE IS SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.


SENIOR PROMISSORY NOTE
 
 March 23, 2010
US $3,500,000
 
This Senior Promissory Note (this "Note") is entered into as of March 23, 2010
(the "Effective Date"). FOR VALUE RECEIVED, XFONE, INC., a Nevada corporation,
(“Maker” or the “Company”), hereby promises to pay to the order of Burlingame
Equity Investors, LP ("Holder"), the principal amount of $3,500,000 Dollars (the
"Principal Amount") together with simple interest accrued on the unpaid
Principal Amount (the "Accrued Interest") from issuance at a rate equal to ten
percent (10%) per annum, computed on the basis of the actual number of days
elapsed and a year of 365 days.  Unless this Note shall have been accelerated in
the Event of Default, the unpaid Principal Amount, together with any then unpaid
Accrued Interest and other amounts payable hereunder, if any, shall be due and
payable on March 22, 2012 (the "Maturity Date), subject to and in accordance
with the terms and conditions set forth herein.
 
The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which the Holder hereof, by the acceptance of this
Note, agrees:


1.           Definitions.  As used in this Note, the following capitalized terms
have the following meanings:
 
(a)           The "Articles" shall mean the Articles of Incorporation and
By-Laws of the Company, as amended, modified or supplemented from time to time.
 

 
-29-

--------------------------------------------------------------------------------

 

(b)           "Company" includes the corporation initially executing this Note,
Maker, and any Person which shall succeed to or assume the obligations and/or
assets of Company under this Note.
 
(c)           "Holder" shall mean the Person specified in the introductory
paragraph of this Note or any Person who shall at the time be the registered
holder of this Note.
 
(d)           "Person" shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.
 
(e)           “Purchase Agreement” shall mean the Securities Purchase Agreement
dated the date hereof that has been executed between Xfone, Inc. and Burlingame
Equity Investors, LP.
 
(f)           "Restricted Securities" shall mean the securities of the Company
required to bear the legend set forth in Section 7(b) hereof.
 
(g)           “Transaction Documents” shall mean the Purchase Agreement, this
Note and the warrant to purchase 950,000 shares of the Company’s Common Stock
issued to the Holder pursuant to the Purchase Agreement.
 
2.           Interest.  Beginning on the issuance date of this Note (the
“Issuance Date”) the outstanding principal balance of the Note shall bear
interest (“Interest”) in arrears, at a rate per annum equal to ten percent
(10%), payable in cash quarterly commencing on June 30, 2010 and on the 15th of
each September, December, March and June (each, an “Interest Date” and
collectively, the “Interest Dates”) thereafter so long as any principal amount
evidenced by this Note remains outstanding.  Interest shall be computed on the
basis of a 360-day year of twelve (12) 30-day months and shall accrue commencing
on the Issuance Date.
 
3.           Events of Default. The occurrence of any of the following shall
constitute an "Event of Default" under this Note:
 
(a)           Failure to Pay.  The Company shall fail to pay the Principal
Amount or Accrued Interest within five (5) business days following an Interest
Date or the Maturity Date;
 
(b)           Voluntary Bankruptcy or Insolvency Proceedings.  The Company shall
(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of its or any of its creditors,
(iii) be dissolved or liquidated in full or in part, or (iv) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it; or
 
(c)           Involuntary Bankruptcy or Insolvency Proceedings.  Proceedings for
the appointment of a receiver, trustee, liquidator or custodian of Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
forty five (45) days of commencement; or

 
-30-

--------------------------------------------------------------------------------

 
 
(d)           Material Breach of Representation.  Any material representation or
warranty made by the Company in the Purchase Agreement shall be untrue or
incorrect in any material respect as of the date when made or deemed made; or
 
(e)           Material Breach of Covenant.  The Company shall fail to materially
observe or perform any other material covenant in the Transaction Documents,
which failure is not cured within ten business days after notice of such default
sent by the Holder to the Company; or
 
(f)           Default on Other Indebtedness.  A monetary default by the Company
under any indebtedness agreement, note, or other instrument, for an amount
greater than $1,000,000, which default results in the acceleration of such
indebtedness, provided that the default is not cured within the cure period
provided in the applicable agreement, document or instrument; or
 
(g)           Entry of a Material Judgment.  A final judgment or judgments for
the payment of money aggregating in excess of $1,000,000 are rendered against
the Company or any of its Subsidiaries and which judgments are not, within 60
days after the entry thereof, bonded, discharged or stayed pending appeal, or
are not discharged within 60 days after the expiration of such stay.
 
4.           Rights of Holder upon Default.   Upon the occurrence or existence
of any Event of Default, immediately and without notice, all outstanding
obligations payable by the Company hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding.
 
5.           Rank.
 
(a)           Rank.  All payments due under this Note (a) shall rank pari passu
in rights of liquidation with all the Series A Bonds of the Company issued on
December 13, 2007 (“Pari Passu Indebtedness”), and (b) shall be senior in rights
of liquidation to all other indebtedness of the Company, other than the Pari
Passu Indebtedness.
 
(b)           Issuance of Other Indebtedness.  So long as this Note is
outstanding, the Company shall not directly or indirectly, incur or guarantee,
assume or suffer to exist any indebtedness which shall rank senior to the Note,
other than the Pari Passu Indebtedness and commercial debt.
 
6.           Registration.  The Company shall treat the Holder as the absolute
owner of this Note for the purpose of receiving payment of the Principal Amount
and Accrued Interest and for all other purposes hereunder.  This Note may be
exchanged only upon the surrender thereof by the registered holder at the office
or agency of the Company, for a new Note of like tenor and dated as of such
exchange.  The Company shall maintain a registry showing the name and address of
the registered Holder of this Note.  This Note may be surrendered for exchange
or transfer in accordance with the terms of this Note at the principal place of
business of the Company.  The Company shall be entitled to rely in all respects
upon such registry and shall not be obligated to honor any notice to the
contrary.

 
-31-

--------------------------------------------------------------------------------

 
 
7.           Restrictions on Transferability of Securities; Compliance with
Securities Act.
 
(a)           Restrictions on Transferability.  This Note shall not be sold,
assigned, transferred or pledged except (i) with five (5) business days prior
written notice to the Maker and (ii) in accordance with the conditions specified
in this Section 7, which conditions are intended to ensure compliance with the
provisions of the Securities Act.  The Holder will cause any proposed purchaser,
assignee, transferee, or pledgee of this Note held by the Holder to agree to
take and hold such securities subject to the provisions and upon the conditions
specified in this Section 7.
 
(b)           Restrictive Legends.  Each certificate or note representing this
Note shall be stamped or otherwise imprinted with legends in substantially the
following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"ACT" OR "SECURITIES ACT").  SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION UNLESS THE TRANSFER IS IN ACCORDANCE WITH
RULE 144 OR A SIMILAR RULE AS THEN IN EFFECT UNDER THE ACT OR UNLESS THE COMPANY
RECEIVES AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO IT STATING THAT SUCH
SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF THE ACT.  COPIES OF THE AGREEMENT(S) COVERING THE PURCHASE OF
THESE SECURITIES AND RESTRICTING THEIR TRANSFER MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF THE COMPANY AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.
 
The Holder consents to the Company making a notation on its records and giving
instructions to any transfer agent of this Note in order to implement the
restrictions on transfer established in this Section 7.


(c)           Notice of Proposed Transfers.  The Holder of each certificate
representing Restricted Securities by acceptance thereof agrees to comply in all
respects with the provisions of this Section 7(c).  Subject to Section 7(a)
above, prior to any proposed sale, assignment, transfer or pledge of any
Restricted Securities, unless there is in effect a registration statement under
the Securities Act covering the proposed transfer, the Holder thereof shall give
written notice to the Company of such Holder’s intention to effect such
transfer, sale, assignment or pledge.  Each such notice shall describe the
manner and circumstances of the proposed transfer, sale, assignment or pledge in
sufficient detail, and shall be accomplished at such Holder’s expense by an
unqualified written opinion of legal counsel who shall be addressed to the
Company, to the effect that the proposed transfer of the Restricted Securities
may be effected without registration under the Securities Act, whereupon the
Holder of such Restricted Securities shall be entitled to transfer such
Restricted Securities in accordance with the terms of the notice delivered by
the holder to the Company.  Each certificate evidencing the Restricted
Securities transferred as above provided shall bear, except if such transfer is
made pursuant to Rule 144, the appropriate restrictive legend set forth in
Section 7(b) above, except that such certificate shall not bear such restrictive
legend if in the opinion of counsel for such holder and the Company such legend
is not required in order to establish compliance with any provisions of the
Securities Act.
 

 
-32-

--------------------------------------------------------------------------------

 
 
8.            Successors and Assigns.  Subject to the restrictions on transfer
described in Sections 7 and the rights and obligations of Company and Holder
hereunder shall be binding upon and benefit their respective successors,
assigns, heirs, administrators and permitted transferees.
 
9.            Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified only upon the written consent of the Company and the Holder.
 
10.           Notices.  All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) five
(5) days after deposit with the postal service or other applicable postal
service, if delivered by first class mail, return receipt requested, and postage
prepaid, (b) upon delivery, if delivered by hand, (c) one (1) business day after
the business day of deposit with Federal Express or similar overnight courier,
freight prepaid or (d) one (1) business day after the business day of a
facsimile transmission, if delivered by facsimile transmission with copy by
first class mail, postage prepaid, and shall be addressed (i) if to the Holder,
to  1 Market Street, Spear Tower, Suite 3750, San Francisco, CA 94105and (ii) if
to the Company, to Xfone Inc.  5307 W Loop 289 Lubbock, Texas 79414.


11.           Payment.  Payment shall be made in lawful tender of the United
States of America.
 
12.           Usury.  In the event any interest is paid on this Note which is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.
 
13.           Governing Law.  This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of New York, without regard to the conflicts of law
provisions of the State of New York or of any other state.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 
-33-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Company has caused this Note to be issued as of the date
hereof.
 

  XFONE, INC.            
By:
/s/ Guy Nissenson       Name: Guy Nissenson       Title: President & CEO        
 


 

 
-34-

--------------------------------------------------------------------------------

 



EXHIBIT B
to the
SECURIITES PURCHASE AGREEMENT
XFONE, INC.



FORM OF WARRANT


THE WARRANT EVIDENCED HEREBY, AND THE SECURITIES ISSUABLE HEREUNDER, HAVE BEEN
AND SHALL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE APPLICABLE STATE SECURITY LAWS. THE WARRANT AND SUCH SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE,
AND SHALL NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE PROPOSED
DISPOSITION IS THE SUBJECT OF A CURRENTLY EFFECTIVE REGISTRATION STATEMENT UNDER
SAID ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COMPANY, TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SAID ACT
AND SUCH STATE SECURITIES LAWS IN CONNECTION WITH SUCH DISPOSITION.


XFONE, INC.
FORM OF COMMON STOCK PURCHASE WARRANT
Warrant No: WX001
Original Issue Date:  _________, 2010
Void After:  11:59 P.M., _________, 2015
 
This Warrant is Issued to:
 
Burlingame Equity Investors, LP

 
(hereinafter called the “Holder,” which term shall include the Holder’s legal
representatives, heirs, successors and assigns) by Xfone, Inc., a Nevada
corporation (hereinafter referred to as the “ Company ”).  This Warrant may be
transferred by the Holder only in accordance with the provisions of Section 11.
 
1.           Exercise of Warrant.  For value received and subject to the terms
and conditions hereinafter set forth, the Holder is entitled, upon surrender of
this Warrant at any time on or after _________, 2010 and on or prior to March
_________, 2015 (the “Exercise Date”) (along with the exercise notice form
annexed hereto (the “Exercise Notice”) duly executed, and any certificate(s)
representing the Warrant Shares (as hereinafter defined) (the “Warrant Share
Certificate”)) at the office of the Company at 5307 W Loop 289, Lubbock, Texas
79414, or such other office in the United States of which the Company shall
notify the Holder hereof in writing, to purchase from the Company, at the
purchase price hereinafter specified (as adjusted from time to time, the
“Exercise Price”), up to nine hundred fifty thousand (950,000) shares (the
“Warrant Shares”) (as adjusted from time to time) of the Common Stock, $0.001
par value per share, of the Company (the “Common Stock”).  The initial Exercise
Price shall be $2.00 per share.  This Warrant may be exercised in whole or in
part on an Exercise Date.

 
-35-

--------------------------------------------------------------------------------

 
 
2.           Issuance of Warrant Shares.  As promptly as practicable after
surrender of this Warrant and receipt of payment of the Exercise Price, the
Company shall: (i) issue and deliver to the Holder a certificate or certificates
for the Warrant Shares purchased hereunder, in certificates of such
denominations and in such names as the Holder may specify; or (ii) provided that
the Warrant Shares have been registered under the Securities Act, of 1933, as
amended, cause its transfer agent to electronically transmit the Warrant Shares
to Holder by crediting the account of the Holder or the Holder's Prime Broker
with the Depository Trust Company (“DTC”) through its Deposit Withdrawal Agent
Commission (“DWAC”) system.
 
3.           Payment of Exercise Price.  Payment of the Exercise Price shall be
made by wire transfer of immediately available funds to a bank account
designated by the Company.
 
4.           Adjustment for Dividends, Distributions, Subdivisions,
Combinations, Mergers, Consolidations or Sale of Assets
 
4.1           Manner of Adjustment.
 
(a)           Stock Dividends, Distributions or Subdivisions.  In the event the
Company shall issue shares of Common Stock in a stock dividend, stock
distribution or subdivision, the Exercise Price in effect immediately before
such stock dividend, stock distribution or subdivision shall, concurrently with
the effectiveness of such stock dividend, stock distribution or subdivision, be
proportionately decreased and the number of shares of Common Stock purchasable
by exercise of this Warrant shall be proportionately increased.
 
(b)           Combinations or Consolidations.  In the event the outstanding
shares of Common Stock shall be combined or consolidated, by reclassification or
otherwise, into a lesser number of shares of Common Stock, the Exercise Price in
effect immediately prior to such combination or consolidation shall,
concurrently with the effectiveness of such combination or consolidation, be
proportionately increased and the number of shares of Common Stock purchasable
by exercise of this Warrant shall be proportionately decreased.
 
(c)           Adjustment for Reclassification, Exchange or Substitution.  In the
event that the class of securities issuable upon the exercise of this Warrant
shall be changed into the same or a different number of shares of any class or
classes of stock, whether by capital reorganization, reclassification or
otherwise (other than any event addressed by Sections 4.1(a), 4.1(b) or 4.1(d)),
then and in each such event the Holder shall have the right thereafter to
exercise this Warrant for the kind and amount of shares of stock and other
securities and property receivable upon such reorganization, reclassification,
or other change, by holders of the number of shares of the class of securities
into which such Warrant might have been exercisable for immediately prior to
such reorganization, reclassification, or change, all subject to further
adjustment as provided herein.

 
-36-

--------------------------------------------------------------------------------

 
 
(d)           Adjustment for Merger, Consolidation or Sale of Assets.  In the
event that the Company shall merge or consolidate with or into another entity or
sell all of its assets, this Warrant shall thereafter be exercisable for the
kind and amount of shares of stock or other securities or property to which a
holder of the number of shares of Common Stock of the Company deliverable upon
exercise of this Warrant would have been entitled upon such consolidation,
merger or sale; and, in such case, appropriate adjustment (as determined in good
faith by the Company’s Board of Directors) shall be made in the application of
the provisions set forth in this Section 4 with respect to the rights and
interest thereafter of the Holder of this Warrant, to the end that the
provisions set forth in this Section 4 shall thereafter be applicable, as nearly
as reasonably may be, in relation to any shares of stock or other property
thereafter deliverable upon the exercise of this Warrant.


(e)               Adjustment for Spin-off of Subsidiary,  In the event that the
Company engages in a spinoff of a material subsidiary by way of distributing a
dividend to all holders of its Common Stock, which results in a material
reduction of the Company’s book value per share, the Exercise Price in effect
immediately prior thereto shall be proportionately reduced.


4.2           Certificate as to Adjustments.  Upon the occurrence of each
adjustment or readjustment of the Exercise Price pursuant to this Section 4, the
Company at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Holder a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based. 
 
4.3           Closing of Books.  The Company shall at no time close its transfer
books against the transfer of any shares of Common Stock issued or issuable upon
the exercise of this Warrant in any manner which interferes with the timely and
proper issuance of such shares.
 
5.      Limitation on Exercise.  Notwithstanding anything to the contrary
contained herein, the number of Warrant Shares that may be acquired by the
Holder upon any exercise of this Warrant (or otherwise in respect hereof) shall
be limited to the extent necessary to insure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its affiliates and any other persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), does not exceed 19.99% of the total number of issued and outstanding
shares of Common Stock (including for such purpose the shares of Common Stock
issuable upon such exercise).  For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.     


6.         Covenants of the Company.  During the period within which the rights
represented by this Warrant may be exercised, the Company shall at all times
have authorized and reserved for the purpose of issue upon exercise of the
rights evidenced hereby, a sufficient number of shares of the class of
securities issuable upon exercise of this Warrant to provide for the exercise of
such rights.  All securities which may be issued upon the exercise of the rights
represented by this Warrant shall, upon issuance, be duly authorized, validly
issued, fully paid and non-assessable and free from all taxes, liens and charges
with respect to the issue thereof.  Upon surrender for exercise, this Warrant
shall be canceled and shall not be reissued;  provided, however, that upon the
partial exercise hereof a substitute Warrant of like tenor and date representing
the rights to subscribe for and purchase any such unexercised portion hereof
shall be issued.

 
-37-

--------------------------------------------------------------------------------

 
 
7.           No Rights as Shareholder Until Exercise.  This Warrant shall not
entitle the Holder to any voting rights or any other rights as a stockholder of
the Company but upon presentation of this Warrant with the Exercise Notice duly
executed and the tender of payment of the Exercise Price at the office of the
Company pursuant to the provisions of this Warrant, the Holder shall forthwith
be deemed a stockholder of the Company in respect of the securities for which
the Holder has so subscribed and paid.
 
8.           No Change Necessary.  The form of this Warrant need not be changed
because of any adjustment in the Exercise Price or in the number of shares
issuable upon its exercise.  A Warrant issued after any adjustment or any
partial exercise or upon replacement may continue to express the same Exercise
Price and the same number of shares (appropriately reduced in the case of
partial exercise) as are stated on this Warrant as initially issued, and that
Exercise Price and that number of shares shall be considered to have been so
changed as of the close of business on the date of adjustment.
 
9.           Addresses for Notices.  All notices, requests, consents and other
communications hereunder shall be in writing, either delivered in hand or mailed
by registered or certified mail, return receipt requested, or sent by facsimile,
and shall be deemed to have been duly made when delivered:
 
If to the Holder, to the Holder’s address as shown on the books of the Company;
or
 
If to the Company, to the address set forth on the first page of this Warrant.
 
10.           Substitution.  In the case this Warrant shall be mutilated, lost,
stolen or destroyed, the Company shall issue a new Warrant of like tenor and
denomination and deliver the same (a) in exchange and substitution for and upon
surrender and cancellation of any mutilated Warrant, or (b) in lieu of any
Warrant lost, stolen or destroyed, upon receipt of evidence satisfactory to the
Company of the loss, theft, or destruction of such Warrant (including, without
limitation, a reasonably detailed affidavit with respect to the circumstances of
any loss, theft or destruction), and of indemnity (or, in the case of the
initial Holder or any other institutional holder, an indemnity agreement)
satisfactory to the Company.
 
11.           Transfer Restrictions.  This Warrant shall not be transferable by
the Holder and shall be exercisable only by the Holder.  Without the prior
written consent of the Company, the Warrant shall not be assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process.  Any attempted transfer,
assignment, pledge, hypothecation or other disposition of the Warrant or of any
rights granted hereunder contrary to the provisions of this Section 10, or the
levy of any attachment or similar process upon the Warrant or such rights, shall
be null and void.

 
-38-

--------------------------------------------------------------------------------

 
  
12.           Taxes.  The Company makes no representation about tax treatment to
the Holder with respect to receipt or exercise of the Warrant or acquiring,
holding or disposing of the Warrant Shares, and the Holder represents that the
Holder has had the opportunity to discuss such treatment with the Holder’s tax
advisers.
 
13.           Remedies.  Each party stipulates that the remedies at law in the
event of any default or threatened default by the other party in the performance
or compliance with any of the terms of this Warrant may not be adequate, and
that such terms may be specifically enforced by a decree for that specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms hereof or otherwise.
 
14.           Governing Law.  This Warrant shall be construed and enforced in
accordance with, and governed by, the laws of the State of New York without
regard to its principles of conflicts of laws.
 
15.           Miscellaneous.  This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
Holder and the Company.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]


 

 
-39-

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have caused this Warrant to be executed this ___
day of _______, 2010.
 

  XFONE, INC.          
 
By:
/s/ Guy Nissenson       Name: Guy Nissenson       Title: President & CEO        
 

 
 

 
-40-

--------------------------------------------------------------------------------

 
 
EXHIBIT C
to the
SECURITIES PURCHASE AGREEMENT
XFONE, INC.



FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS


Transfer Online, Inc.

317 SW Alder, Suite 200

Portland Oregon 97204





Re:  Xfone, Inc.
 
Ladies and Gentlemen:
 
Reference is made to that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated effective as of March 23, 2010, by and among Xfone, Inc., a
Nevada corporation (the “Company”), and Burlingame Equity Investors, LP (the
“Purchaser”) pursuant to which the Company is issuing to the Purchaser a 10%
Promissory Note (the “Note”), a Warrant to purchase an aggregate of 950,0000
shares of the Company’s common stock, par value $0.001 per share (the “Warrant”)
and 2,173,913 shares of Common Stock (the “Shares”). This letter shall serve as
our irrevocable authorization and direction to you (provided that you are the
transfer agent of the Company at such time) to issue shares of Common Stock upon
exercise of the Warrant (the “Warrant Shares”) to or upon the order of the
Purchaser from time to time upon (i) surrender to you of a properly completed
and duly executed Exercise Notice as the case may be, in the form attached
hereto as Exhibit I, (ii) the Warrant; and (iii) delivery of a treasury order or
other appropriate order duly executed by a duly authorized officer of the
Company. So long as you have previously received (x) written confirmation from
counsel to the Company that a registration statement covering resales of the
Warrant Shares or Shares, as applicable, has been declared effective by the
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”), and no subsequent notice by the Company or its
counsel of the suspension or termination of its effectiveness and (y) a copy of
such registration statement, and if the Purchaser represents in writing that the
Warrant Shares or the Shares, as the case may be, were sold pursuant to the
Registration Statement, then certificates representing the Warrant Shares and
the Shares, as the case may be, shall not bear any legend restricting transfer
of the Warrant Shares and the Shares, as the case may be, thereby and should not
be subject to any stop-transfer restriction. Provided, however, that if you have
not previously received those items and representations listed above, then the
certificates for the Warrant Shares and the Shares shall bear the following
legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED UNLESS A COMPLIANCE WITH THE REGISTRATION PROVISIONS OF
THE ACT HAS BEEN MADE OR UNLESS AVAILABILITY OF AN EXEMPTION FROM SUCH
REGISTRATION PROVISIONS HAS BEEN ESTABLISHED, OR UNLESS SOLD PURSUANT TO RULE
144 UNDER THE ACT TO THE SATISFACTION OF THE ISSUER OF THE SECURITIES, IN ITS
SOLE DISCRETION, WHICH WILL REQUIRE A WRITTEN OPINION OF LEGAL COUNSEL
SATISFACTORY TO THE ISSUER OF THE SECURITIES THAT REMOVAL OF THIS RESTRICTIVE
LEGEND IS IN ALL MANNER PROPER AND IN COMPLIANCE WITH THE REQUIREMENTS OF THE
ACT”

 
-41-

--------------------------------------------------------------------------------

 
 
and, provided further, that the Company may from time to time notify you to
place stop-transfer restrictions on the certificates for the Warrant Shares and
the Shares in the event a registration statement covering the Warrant Shares and
the Shares is subject to amendment for events then current.
 
A form of written confirmation from counsel to the Company that a registration
statement covering resales of the Warrant Shares and the Shares has been
declared effective by the SEC under the 1933 Act is attached hereto as Exhibit
III.
 
Please be advised that the Purchaser is relying upon this letter as an
inducement to enter into the Purchase Agreement and, accordingly, the Purchaser
is a third party beneficiary to these instructions.
 
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at guy@xfone.com.



 
 Very truly yours,
 
XFONE, INC.
         
 
By:
/s/        Guy Nissenson       President & CEO          

 
ACKNOWLEDGED AND AGREED:
           
TRANSFER ONLINE, INC.
By:
/s/        Name:        Title:        Date:  

 
 

 
-42-

--------------------------------------------------------------------------------

 

EXHIBIT I
EXERCISE NOTICE


(To be Executed by the Registered Holder in order to Exercise the Warrant)


In accordance with and pursuant to the Warrant, the undersigned hereby elects to
exercise the Warrant into such number of shares of Common stock, of Xfone, Inc.,
a Nevada corporation (the “Company”), indicated below:
 
Date of
Exercise:                                                                                                                                
 
Number of Warrant Shares:
 
Applicable Exercise Price: $2.00 per share 
 
Aggregate Exercise Price: $ 
 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise:




Dated:
Signature:
 
   
Address:
 


 
-43-

--------------------------------------------------------------------------------

 

 
 
EXHIBIT II
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
 
Transfer Online, Inc.

317 SW Alder, Suite 200

Portland Oregon 97204



Re:  Xfone, Inc.
 
 
Ladies and Gentlemen:
 
We are special counsel to Xfone, Inc., a Nevada corporation (the “Company”), and
have represented the Company in connection with that certain Securities Purchase
Agreement (the “Purchase Agreement”), dated effective as of March 23, 2010, by
and between the Company and Burlingame Equity Investors, LP (“Purchaser”)
pursuant to which the Company issued to the Purchaser a 10% promissory note (the
“Note”), a Warrant to purchase an aggregate of 950,0000 shares of the Company’s
common stock, par value $0.001 per share (the “Warrant”) and 2,173,913 shares of
Common Stock (the “Shares”). Pursuant to the Purchase Agreement, the Company has
also agreed to grant the Purchaser certain Registration Rights. In connection
with the Company’s obligations under the Agreement, on ________________, 200_,
the Company filed a Registration Statement on Form [S-1] [S-3] (File No.
333-________) (the “Registration Statement”) with the Securities and Exchange
Commission (the “SEC”) relating to the resale of the Registrable Securities
which names the Purchaser as a selling stockholder thereunder.
 
In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and accordingly, the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.
 
 
 
 
Very truly yours,
 
GERSTEN SAVAGE LLP
 
 
 
By:                                                                



 

 
-44-

--------------------------------------------------------------------------------

 

EXHIBIT D
to the
SECURITIES PURCHASE AGREEMENT FOR
XFONE, INC.


FORM OF OPINION OF COUNSEL




1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada and has the requisite corporate
power to own, lease and operate its properties and assets, and to carry on its
business as presently conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, which the failure to so qualify could have a Material
Adverse Effect on the Company.


2.  Each of the Subsidiaries of the Company (the “Subsidiaries”) is a
corporation, duly organized and in good standing under the laws of their
respective states of incorporation.


3. The Company has the requisite corporate power and authority to enter into and
perform its obligations under the Transaction Documents and, as applicable, to
issue the Securities. The execution, delivery and performance of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action and no further consent or authorization of any Issuer
or its board of directors or stockholders is required. Each of the Transaction
Documents have been duly executed and constitutes a legal, valid and binding
obligation of the Issuers enforceable against it in accordance with its
respective terms. The Common Stock issuable upon exercise of the Warrant is not
subject to any preemptive rights under the Certificate of Incorporation or the
Bylaws.


4. The Note, the Warrant and the Shares have been duly authorized and, when
delivered against payment in full upon the terms and conditions set forth in the
Purchase Agreement, will be validly issued, fully paid and nonassessable. The
Warrant Shares have been duly authorized and reserved for issuance, and, when
delivered upon exercise or payment in full as provided in the Warrant will be
validly issued, fully paid and nonassessable.


5. The execution, delivery and performance of and compliance with the terms of
the Transaction Documents and the issuance of the Note, the Warrant, the Shares
and the Warrant Shares do not (i) violate any provision of the Articles or
Bylaws or governing documentation of the Company, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Company is a party, (iii) create or impose a lien,
charge or encumbrance on any property of the Company under any agreement or any
commitment to which the Company is a party or by which the Company is bound or
by which any of its respective properties or assets are bound, or (iv) result in
a violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment, injunction or decree (including Federal and state securities
laws and regulations) applicable to the Company or by which any of its property
or assets is bound or affected, except, in all cases other than violations
pursuant to clauses (i) and (iv) above, for such conflicts, default,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect.

 
-45-

--------------------------------------------------------------------------------

 

6. No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company is required
under Federal, state or local law, rule or regulation in connection with the
valid execution and delivery of the Transaction Documents, or the offer, sale or
issuance of the Note, the Warrant, the Shares or the Warrant Shares, except that
the NYSE AMEX LLC and Tel Aviv Stock Exchange must approve an additional listing
application covering the Shares and the Warrant Shares.
.

7. To our knowledge, there is no action, suit, claim, investigation or
proceeding pending or threatened against the Company which questions the
validity of this Agreement or the transactions contemplated hereby or any action
taken or to be taken pursuant hereto or thereto. To our knowledge, there is no
action, suit, claim, investigation or proceeding pending, or to our knowledge,
threatened, against or involving any Issuer or any of its properties or assets
and which, if adversely determined, is reasonably likely to result in a Material
Adverse Effect. There are no outstanding orders, judgments, injunctions, awards
or decrees of any court, arbitrator or governmental or regulatory body against
any Issuer or any officers or directors of any Issuer in their capacities as
such.


8. Based upon the representations of the Purchaser, the offer, issuance and sale
of the Note, the Warrant and the Shares, and the offer, issuance and sale of the
shares of the Warrant Shares pursuant to the Purchase Agreement and the Warrant,
as applicable, are exempt from the registration requirements of the Securities
Act.


9. The Company is not, and as a result of and immediately upon the applicable
Closing the Company will not be, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

 
Very truly yours,
 
GERSTEN SAVAGE LLP
 
 
 
By:                                                                



 

 
-46-

--------------------------------------------------------------------------------

 

Schedule 2.1(c)




Common Stock:


Authorized shares of common stock – 75,000,000
Issued and outstanding shares of common stock as of March 21, 2010 - 18,376,075


Warrants:


Issued and outstanding warrants as of March 21, 2010 - 5,799,935


Each issued and outstanding warrant is exercisable into one share of common
stock at an exercise price range of $2.86 - $6.80 per share.


Options under Xfone’s 2004 Stock Option Plan:


Authorized - 5,500,000


Granted and outstanding as of March 21, 2010 - 4,195,000


Each granted and outstanding option is exercisable into one share of Common
Stock at an exercise price range of $3.146 - $3.50 per share.


Plan Administrator (Pool + Terminated) as of March 21, 2010 - 1,294,595


Exercised as of March 21, 2010 - 10,405


Options under Xfone’s 2007 Stock Incentive Plan:


Authorized - 8,000,000


Granted and outstanding as of March 21, 2010 - 4,322,500


Each granted and outstanding option is exercisable into one share of Common
Stock at an exercise price range of $1.10 - $2.794 per share.


Plan Administrator (Pool + Terminated) as of March 21, 2010 - 3,677,500


Exercised as of March 21, 2010 - 0





 
-47-

--------------------------------------------------------------------------------

 

Schedule 2.1(g)


[ex101393.jpg]

 
-48-

--------------------------------------------------------------------------------

 



Schedule 2.1(o)




Eliezer Tzur et al. vs. 012 Telecom Ltd. et al.


On January 19, 2010, Eliezer Tzur et al. (the “Petitioners”) filed a request to
approve a claim as a class action (the “Class Action Request”) against Xfone 018
Ltd. ("Xfone 018"), a 69% owned Israel based subsidiary of the Company and four
other Israeli telecom companies, all of which are entities unrelated to the
Company (collectively, the “Defendants”), in the District Court in Petach Tikva,
Israel (the “Israeli Court”).  The Petitioners’ claim alleges that the
Defendants do not fully fulfill their alleged legal requirement to bear the cost
of telephone calls by consumers to the Defendants’ respective technical support
numbers. One of the Petitioners seeks damages for the cost such telephone calls
allegedly made by him since 2004, assessed by him at NIS 54.45. The Class Action
Request, to the extent it pertains to Xfone 018, stated total damages of NIS
7,500,000  which reflects the Petitioners’ estimation of damages caused to all
consumers which (pursuant to the Class Action Request) allegedly called to Xfone
018’s technical support number during a certain period defined in the Class
Action Request. As of March 21, 2010, this matter is pending.





 
-49-

--------------------------------------------------------------------------------

 





Schedule 2.1(ll)


Transfer Agent contact details:


Mark Knight
Account Executive
TRANSFER ONLINE, INC
317 SW Alder Street, 2nd Floor
Portland, OR 97204
Phone: 503.227.2950
FAX: 503.227.6874
Email: mark@transferonline.com



 
-50-

--------------------------------------------------------------------------------

 
